PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,726
Filing Date: 20 Mar 2018
Appellant(s): da Silva et al.



__________________
Daniel P. Homiller, Reg #55,275
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 was filed after the mailing date of the Final Rejection on December 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claims 81, 83-85, 87, 104, 106-108 and 110 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svedman et al. (U.S. PGPub 2018/0359653), hereinafter referred to as Svedman.
Regarding 81, Svedman discloses a method performed by a second radio network node for handling communication of a wireless device (device; See Fig. 8) in a wireless communication network, wherein the wireless communication network comprises the second radio network node and a first radio network 3 of 14Application Ser. No.: 15/761,726Attorney Docket No. 1009-2657 / P71507 US2node (plurality of TPs; See Fig. 8), wherein the first radio network node serves the wireless device serving eNodeB; See [0027]) and the second radio network node is configured with a mapping between a plurality of channel state information reference signals, (CSI-RSs) (measurement RSs can be CSI-RSs; See [0183]) and a plurality of random access channel (RACH) configurations (The system information includes the common access information table comprising random access configurations with a mapping to multiple measurement results and random access resources, referred to as random access mapping; See [0032]-[0033]), the method comprising: 
transmitting one or more CSI-RSs associated to a respective beam (Some different measurement RS's are transmitted on the same beam; See [0189]); 
detecting an initiated random access procedure from the wireless device using at least part of a RACH configuration (The device transmits a random access signal using a selected random access resource; See [0142]);
using the mapping to determine, based on the RACH configuration used for the initiated random access procedure, which CSI- RS out of the one or more CSI-RSs transmitted was selected by the wireless device (The system information includes the common access information table comprising random access configurations with a mapping to multiple measurement results and random access resources, referred to as random access mapping; See [0032]-[0033]); and 
using the beam associated to the CSI-RS to perform data transmissions to or from the wireless device (The device and TP perform scheduled and unscheduled transmission on the set of allowed random access resources; See [0150]).  

Regarding claim 83, Svedman further discloses the method of claim 81, wherein the mapping does not map more than one RACH configuration to any one of the plurality of CSI-RSs (all of the multiple different random access configurations include random access mappings, which may be different from one another; See [0034]).  

Regarding claim 84, Svedman further discloses the method of claim 81, wherein in addition to the transmitted one or more CSI-RSs associated to a respective beam (Some different measurement RS's are transmitted on the same beam; See [0189]), the second radio network node further transmits a Primary Synchronization Signal and a Secondary Synchronization Signal as part of a Synchronization Signal block (The device receives the synchronization signal(s) from different TP's superimposed on each other, possibly with minor individual time and/or frequency offsets, wherein the signals PSS and SSS; See [0134] and [0137]).  

Regarding claim 85, Svedman further discloses the method of claim 81, wherein a RACH configuration comprises time-frequency resources to be used for transmission of a RACH preamble or a specific 4 of 14Application Ser. No.: 15/761,726preamble (The random access configuration typically includes information of a set of allowed random access resources that the device may use to transmit a random access signal. A random access resource is a combination of, for example, time, frequency, space, code/sequence and/or power resources. An allowed random access resource is a random access preamble; See [0032] and [0079]).  

Regarding claim 87, Svedman further discloses the method of claim 81, wherein the one or more CSI-RSs are activated at handover (In some embodiments, a mapping was configured specifically for the device in an earlier connection to the network, for example in an embodiment where the initial access in this disclosure is part of a handover procedure, and the device was connected to the earlier connection before the handover, wherein the CSI-RS are part of the mapping; See [0114]).  

Regarding claim 104, Svedman discloses a second radio network node for handling communication of a wireless device (device; See Fig. 8) in a wireless communication network, wherein the wireless communication network comprises the second radio network node and a first radio network node (plurality of TPs; See Fig. 8), wherein the first radio network node serves the wireless device (serving eNodeB; See [0027]) and the second radio network node has a mapping between a plurality of channel state information reference signals (CSI- RSs) (measurement RSs can be CSI-RSs; See [0183]) and a plurality of random access channel (RACH) configurations (The system information includes the common access information table comprising random access configurations with a mapping to multiple measurement results and random access resources, referred to as random access mapping; See [0032]-[0033]), and wherein the second radio network node comprises: 
See [0203]); and 
a memory (See [0203]), said memory comprising instructions executable by said processing circuitry whereby said second radio network node is operative to: 
transmit one or more CSI-RSs associated to a respective beam (Some different measurement RS's are transmitted on the same beam; See [0189]);  8 of 14Application Ser. No.: 15/761,726 Attorney Docket No. 1009-2657 / P71507 US2 
detect an initiated random access procedure from the wireless device using at least part of a RACH configuration (The device transmits a random access signal using a selected random access resource; See [0142]);
use the mapping to determine, based on the RACH configuration used for the initiated random access procedure, which CSI-RS out of the one or more CSI-RSs transmitted was selected by the wireless device (The system information includes the common access information table comprising random access configurations with a mapping to multiple measurement results and random access resources, referred to as random access mapping; See [0032]-[0033]); and 
use the beam associated to the CSI-RS to perform data transmissions to or from the wireless device (The device and TP perform scheduled and unscheduled transmission on the set of allowed random access resources; See [0150]). 

Regarding claim 106, Svedman further discloses the second radio network node of claim 104, wherein the mapping does not map more than one RACH configuration to all of the multiple different random access configurations include random access mappings, which may be different from one another; See [0034]).  

Regarding claim 107, Svedman further discloses the second radio network node of claim 104, wherein in addition to the transmitted one or more CSI-RSs associated to a respective beam (Some different measurement RS's are transmitted on the same beam; See [0189]), the second radio network node is further operative to transmit a Primary Synchronization Signal and a Secondary Synchronization Signal as part of a Synchronization Signal block (The device receives the synchronization signal(s) from different TP's superimposed on each other, possibly with minor individual time and/or frequency offsets, wherein the signals PSS and SSS; See [0134] and [0137]).  

Regarding claim 108, Svedman further discloses the second radio network node of claim 104, wherein a RACH configuration comprises time-frequency resources to be used for transmission of a RACH preamble or a specific preamble (The random access configuration typically includes information of a set of allowed random access resources that the device may use to transmit a random access signal. A random access resource is a combination of, for example, time, frequency, space, code/sequence and/or power resources. An allowed random access resource is a random access preamble; See [0032] and [0079]).  

In some embodiments, a mapping was configured specifically for the device in an earlier connection to the network, for example in an embodiment where the initial access in this disclosure is part of a handover procedure, and the device was connected to the earlier connection before the handover, wherein the CSI-RS are part of the mapping; See [0114]).  

	
Claim Rejections - 35 USC § 103
Claims 86 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman as applied to claims 81 and 104 above, and further in view of Guo.
Regarding claim 86, Svedman fails to teach the method of claim 81, wherein the RACH configuration comprises a time window for receipt of a random access response (RAR) and/or a configuration of a physical channel associated with the RAR.  
Guo teaches wherein the RACH configuration comprises a time window for receipt of a random access response (RAR) or a configuration of a physical channel associated with the RAR (RAR window; See [0144]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Svedman to include wherein the RACH configuration comprises a time window for receipt of a random access response (RAR) or a configuration of a physical channel associated with the RAR taught by Guo in order to minimize failure.


Guo teaches wherein the RACH configuration comprises a time window for receipt of a random access response (RAR) or a configuration of a physical channel associated with the RAR (RAR window; See [0144]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Svedman to include wherein the RACH configuration comprises a time window for receipt of a random access response (RAR) or a configuration of a physical channel associated with the RAR taught by Guo in order to minimize failure.  


(2) Response to Argument
On pages 5-10 of the Appeal Brief regarding claims 81 and 104, Appellant states that Svedman et al. (U.S. PGPub 2018/0359653), hereinafter referred to as Svedman fails to teach that a radio network node uses a mapping of certain reference signals to random access channel configurations to determine, based on the RACH configuration used by a wireless device when it access the network, which of one or more CSI-RSs transmitted by the radio network node was selected by the wireless device prior to initiating the random access procedure. Appellant state that Svedman’s common access information table fails to teach using the information in the table to determine, based on 
Examiner respectfully disagrees in that Svedman includes the mapping in the table and receives the information via the system information to make the determination (The system information includes the common access information table comprising random access configurations with a mapping to multiple measurement results and random access resources, referred to as random access mapping; See [0032]-[0033]). [0032]-[0044] further shows extracting the information (The device derives (extracts) one or more random access configuration from the system information; See [0032]-[0034]), selecting the random access resource (The device selects a random access resource to be used, from a set of allowed random access resources, in accordance with various embodiments. The device may select a random access resource to be used based on a variety of parameters such as, for example, time, code/sequence, measurement results; See [0040] and [0042]-[0043]) and then transmitting the signal (The device transmits a random access signal, using a selected random access resource, in accordance with various embodiments; See [0044]). [0183] teaches specifically that the measurement results can be CSI-RSs. Therefore, the 102 rejections based on Svedman are proper and should be maintained by the Board. 





Examiner respectfully disagrees in that Svedman teaches in some embodiments, a mapping was configured specifically for the device in an earlier connection to the network, for example in an embodiment where the initial access in this disclosure is part of a handover procedure, and the device was connected to the earlier connection before the handover, wherein the CSI-RS are part of the mapping (See [0114]). Having the initial access information for the handover procedure include the mapping information, implies that the CSI-RSs can be activated at handover. As indicated in the response during the final action, there is no clear description in the claim limitation indicating that the activation is something more specific than indicating what is being performed at handover.  Therefore, the 102 rejections based on Svedman are proper and should be maintained by the Board. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

         /AYAZ R SHEIKH/         Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45